 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   EDWARD GOMEZ,                                    No. 2:17-cv-2407 MCE CKD P
12                         Plaintiff,
13            v.                                      ORDER
14   ACHARYA, et al.,
15                         Defendants.
16

17            By findings and recommendations filed July 11, 2019, the undersigned recommended that

18   the claims against defendant Ladan be dismissed without prejudice to being brought in a separate

19   action. (ECF No. 39.) Plaintiff has now filed a request to voluntarily dismiss defendant Ladan

20   without prejudice. (ECF No. 40.)

21            Accordingly, IT IS HEREBY ORDERED that:

22            1. Plaintiff’s request to voluntarily dismiss defendant Ladan (ECF No. 40) is granted,

23   and the claims against defendant Ladan are voluntarily dismissed without prejudice.

24            2. The recommendation that defendant Ladan be dismissed without prejudice (ECF No.

25   39) is now moot and is therefore withdrawn.

26   Dated: August 5, 2019

27

28   13:gome2407.dismiss

                                                      1
